Citation Nr: 1220953	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-25 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from service for the period from April 1968 to January 1983 constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The appellant served on active duty from April 1968 to September 1969 and from September 1969 to January 1983, although much of this time he was on absent without leave (AWOL) status.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which found that the appellant's discharge from service for the period from April 1968 to January 1983 was considered to have been issued under dishonorable conditions and was a bar to the payment of benefits administered by VA.

In July 2011, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In April 1968, the appellant enlisted for a period of 3 years of active duty. 

2.  The appellant had a period of active service from April 14, 1968 to September 22, 1969, and received an honorable discharge.

3.  The appellant reenlisted for a period starting September 23, 1969 and was administratively discharged in January 1983 under other than honorable conditions.  

4.  During his service, the appellant was AWOL from March 16, 1970 to April 6, 1970, July 2, 1970 to July 12, 1970, December 17, 1970 to November 14, 1982; he also received non-judicial punishment in March 1970 for borrowing a pair of shoes from a trainee and breaking restriction and in December 1970 for failure to go to his place of duty and for impersonating a noncommissioned officer.

5.  There is no evidence of record indicating that the appellant was insane at the time of the offenses that resulted in his discharge from service, or that there were compelling circumstances such as to warrant the prolonged unauthorized absence from service.  


CONCLUSION OF LAW

The appellant's other than honorable discharge from service for the period ending in January 1983 is a bar to the award of VA benefits based on the period of service from April 1968 to January 1983.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veteran's Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

In any event, the laws and regulations were provided to the appellant in an August 2006 letter and the subsequent statement of the case; the latter also described what evidence was needed to support the claim and the responsibilities of the appellant and VA.  Moreover, in statements and testimony, the appellant and his representative have demonstrated an understanding of the elements necessary to establish this claim.  As such, the Board finds the appellant is not prejudiced on notice grounds.  

As to VA's duty to assist, VA has associated the appellant's service treatment records and service personnel records with the claims file.  In addition, he testified at a hearing and submitted lay statements in support of his claim.  As such, the Board finds that VA has satisfied any duty to assist in this case.  

Analysis

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

A discharge or release from service under specified conditions, however, is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  (ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12(c)(6)(i-iii).

According to the National Personnel Records Center and the record of proceedings before the Army Board for Correction of Military Records, in April 1968 the appellant enlisted for a period of 3 years.  He then reenlisted in September 1969, while serving in Vietnam.  A Department of Defense Form 214 (DD-214) was issued showing honorable service from April 14, 1968 to September 22, 1969.  The DD-214 clearly indicates that the appellant reenlisted.  His reenlistment was effective September 23, 1969.  After he returned to the United States, the appellant was AWOL on multiple occasions.  Significantly, he was AWOL from December 17, 1970 to November 14, 1982, a period in excess of 180 days.  When the appellant returned, he requested a discharge for the good of the service because of the AWOL charge preferred against him under the Uniform Code of Military Justice, which authorized the imposition of a bad conduct or dishonorable discharge.  In December 1982, a Colonel exercising general court-martial jurisdiction approved the appellant's separation with a discharge under other than honorable conditions.  The appellant was discharged effective January 12, 1983.  

The appellant contends that he is eligible for VA benefits based on his period of service ending on September 22, 1969, which ended with a discharge under honorable conditions.  However, for the reasons explained below, the Board finds that the September 22, 1969 discharge was a conditional discharge and that the appellant's service from April 1968 to September 1969 and from September 1969 to January 1983 must be considered as a single period of service which ended with a discharge under other than honorable conditions.  

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam era prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect.  38 C.F.R. § 3.13(a).  With one exception, the entire period of service under the circumstances stated above constitutes one period of service and entitlement to benefits other than death pension will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  The only exception is when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  

In this case, the appellant enlisted for a 3 year period in April 1968.  Approximately a year and a half into that enlistment he reenlisted for a period of 4 years.  As the appellant did not complete his initially obligated service (3 years after April 1968) and was not eligible for discharge before reenlisting, the honorable discharge noted on the DD-214 of record was conditional and entitlement to benefits must be determined by the character of the final termination of service; in this case a discharge under other than honorable conditions.  Thus, the Board finds that the appellant received a discharge under other than honorable conditions for the entirety of his military service.  

The character of the appellant's discharge from service has not been upgraded, and the Board makes no findings as to propriety of any upgrade of his discharge, merely that an upgrade of discharge has not been awarded by the appropriate body of jurisdiction.  As there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12(c)(6) remains in effect.

In order for the appellant's discharge under conditions other than honorable as a result of his prolonged unauthorized absence to not constitute a bar to the award of VA benefits, either there must have been compelling circumstances to warrant the prolonged unauthorized absence during service, or the appellant must have been insane at the time of the prolonged absence.  See 38 C.F.R. § 3.12(c)(6).

As noted above, family emergencies or obligations are a factor to be considered when determining if there were compelling reasons for a long period of AWOL status.  In this case, the appellant did describe having marital difficulties.  He stated that his then wife informed him that she was going to leave him and when he tried to get his allotments to her stopped, he was told he needed separation papers.  The appellant stated that when he went to his then wife to obtain the papers, she had him arrested for trespassing and that he was arrested again when he returned home for a funeral.  He described being "locked up" for 40 days.  The appellant has not alleged, and the record does not reflect, that he made anyone in his chain of command aware of any personal problems he was experiencing.

The family problems described by the appellant would only account for a short period of time during the appellant's long AWOL status, and there is no indication that the appellant tried to make anyone in his chain of command aware of the fact that he was experiencing personal problems.  Therefore, the Board does not find the appellant's explanation of trying to resolve a situation with his then wife to be a compelling reason for the 12-year period of AWOL from December 1970 to April 1982.

In other statements, the appellant contends that he went AWOL because of dissatisfaction with his unit at the time.  Specifically, the appellant asserts that he went AWOL because of treatment by his unit.  He reports that he was transferred to a military police unit that had nothing for him to do in his military occupational specialty.  As a result he was assigned maintenance and cleaning duties such as painting, repairing screens, caulking, picking up trash, shining floors, etc.  He also reports that he was harassed by his command about his appearance and accused of being a misfit.  He describes his life in the unit as "a living hell" and "a nightmare."  He was worried that his command's intent was to charge him with enough infractions to get him sent to the stockade, so he went AWOL.

There is no evidence that hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, was a factor in the appellant's unauthorized absence.  See 38 C.F.R. § 3.12(c)(6)(ii).  While the appellant reports sustaining a head wound during service in Vietnam, he does not suggest that any hardship or suffering from this wound or any disability was a factor in his going AWOL.  Even when considering the appellant's age, cultural background, educational level, and judgment maturity, the Board finds that the circumstances did not warrant his prolonged unauthorized absence.  See 38 C.F.R. § 3.12(c)(6)(ii).  

The Board recognizes that the appellant had approximately 32 months of service before his prolonged period of AWOL, including combat service in Vietnam.  However, during these months he was also AWOL from March 16, 1970 to April 6, 1970 and from July 2, 1970 to July 12, 1970.  In addition, he received non-judicial  punishment in March 1970 for borrowing a pair of shoes from a trainee and breaking restriction and in December 1970 for failure to report to his place of duty and for impersonating a noncommissioned officer (by publically wearing the rank of corporal).  Given the infractions above, the Board cannot find that this service was honest, faithful and meritorious.  See 38 C.F.R. § 3.12(c)(6)(i).  

The existence of a valid legal defense that would have precluded conviction for being AWOL is also a factor to be used in determining whether there are compelling circumstances to warrant a prolonged unauthorized absence.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(iii).  In this case, the record is negative for such a legal defense.  

As there are no compelling circumstances to warrant the prolonged unauthorized absence, the only way to remove the bar to benefits is if the appellant is found to have been insane at the time of committing the offense causing such discharge or release.  See 38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see also VAOPGCPREC 20-97 (May 22, 1997).  

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

The Board observes that there is no evidence of any psychiatric problems during the appellant's service.  Significantly, the appellant has not asserted that he was insane at the time of absenting himself.  Instead, he essentially contends that he was fed up with how he was treated and worried that he would be sent to the stockade so he went AWOL.  Accordingly, the appellant's mental status at the time of his prolonged absence may not serve to counteract the bar to VA benefits.

In sum, while the appellant was given an honorable discharge in September 1969, this discharge was conditional and the determination as to eligibility of benefits must be based on the discharge under other than honorable conditions assigned in January 1983.  The record is devoid of evidence demonstrating that there were compelling circumstances of such severity so as to warrant the appellant's unauthorized absence for more than 180 days during service, which resulted in a discharge under other than honorable conditions, and he was not insane at the time of the misconduct.  

Therefore, the appellant's discharge under conditions other than honorable is a bar to VA benefits for his service from April 1968 to January 1983, and the appeal must be denied as a matter of law.  The bar to benefits established under 38 C.F.R. § 3.12(c) remains in effect.


ORDER

The character of the Veteran's service from April 1968 to January 1983 is a bar to entitlement to VA benefits.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


